COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00027-CV
Style:                    Tory House, et al. v. The O’Quinn Law Firm, John M. O’Quinn &
                          Associates, L.L.P., and T. Gerald Treece as Independent Executor of
                          the Estate of John M. O’Quinn, Deceased
Date motion filed*:       October 23, 2014
Type of motions:          Unopposed Motion to Withdraw as Counsel of Record
Parties filing motions: Appellees The O’Quinn Law Firm and John M. O’Quinn &
                          Associates, L.L.P.’s counsel Mike O’Brien
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motions are:

          Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The motion to withdraw as counsel for the above appellees, construed as a motion
          for substitution because it states that the law firm of McFall, Breitbeil & Eidman,
          PC, will remain as appellees’ counsel, is denied without prejudice as currently
          filed as the McFall firm has yet to file notices of appearances in this Court. See
          TEX. R. APP. P. 6.2, 6.5(d). If counsel Mike O’Brien files a motion for substitution
          that complies with Rules 6.5(d) and 6.2, this Court will reconsider such a motion.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: October 30, 2014
November 7, 2008 Revision